Citation Nr: 0309264	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  00-23 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for residuals of a 
right ankle injury.

3.  Entitlement to service connection for residuals of a left 
ankle injury.

4.  Entitlement to service connection for residuals of shell 
fragment wounds to the right leg.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1943 to June 1945.

This appeal came to the Board of Veterans' Appeals (Board) 
from a December 1999 RO rating decision that denied service 
connection for arthritis, residuals of injuries to the 
ankles, and residuals of shell fragment wounds to the right 
leg, and increased evaluations for an ulnar nerve injury due 
to shell fragment wounds to the right elbow area (rated 
30 percent), residuals of shell fragment wounds of the right 
shoulder (rated 10 percent), and a shell fragment wound scar 
of the left leg (rated zero percent).  In a May 2002 
decision, the Board denied the claims for increased 
evaluations for the service-connected disabilities.

In May 2002, the Board also undertook additional development 
on the issue of entitlement to service connection for 
arthritis, residuals of injuries to the ankles, and residuals 
of shell fragment wounds to the right leg, pursuant to 
authority under 38 C.F.R. § 19.9(a)(2) (2002).  In an August 
2002 letter, the Board notified the veteran of the evidence 
needed to substantiate those claims.  Thereafter, additional 
evidence was received.  In March 2003, the Board requested a 
VA examination to determine the nature and extent of any 
ankle disabilities and to obtain an opinion as to whether it 
was at least as likely as not that any ankle disorder found 
was the result of injuries in service.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  
The Board's regulation authorizing development of evidence or 
cure of procedural defect by issuance of VCAA of 2000 letters 
was invalidated by Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in the VCAA and the related 
regulatory revisions at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002) are completed.

2.  After the above action and any 
subsequent development of the issues, the 
RO should review the claims for service 
connection for arthritis, residuals of a 
right ankle injury, residuals of a left 
ankle injury, and residuals of shell 
fragment wounds to the right leg.  This 
review should consider all evidence 
received since issuance of the statement 
of the case.  If action remains adverse 
to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and the representative.  
They should be afforded the opportunity 
to respond to the supplemental statement 
of the case before the file is returned 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




